UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2226


In Re:   KELVIN ANDRE SPOTTS, a/k/a Shorty,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (3:98-cr-00047-1)


Submitted:   January 27, 2014               Decided:   January 31, 2014


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin Andre Spotts petitions for a writ of mandamus,

seeking an order from this court directing the district court to

act on his motions for reconsideration of the district court’s

order denying his motion to reopen his initial 28 U.S.C. § 2255

(2012) proceedings in light of United States v. Fisher, 711 F.3d
460 (4th Cir. 2013).       Our review of the district court’s docket

reveals    that   the   district      court    has    denied    the   motions   for

reconsideration.        Accordingly, because the district court has

recently acted on Spotts’ motions, we deny the mandamus petition

as moot.     We grant leave to proceed in forma pauperis.                 Spotts’

motion to remove stay of mandate and amendment to petition for

rehearing and/or rehearing en banc is denied.                   We dispense with

oral   argument    because      the    facts    and    legal    contentions     are

adequately    presented    in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                         2